                            Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 1 of 15
PI VIII: TIP( VIU welstll         Pets; 10007701041   TV;                  too;(309 104-JTOO      rtiyel; J V f IT   .10/12./ZOLO 2.:Z3 PM




                                                                                                                                             MIN

                                                                                                                                             moismosni
                                                                                                                                             manor

                                                                                                                                             MEI
                                                                                                                                             mono


                                  24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON                                                               Ln
                                                                                                                                                         cNi
                                                             STATE OF LOUISIANA
                     NO.                                                                                   Division:

                                                            1025 CANAL STREET,LLC
                                                                    VERSUS
                                                                                                                                                     00
                     CERTAIN UNDERWRITERS AT LLOYD'S OF LONDON SUBSCRIBING TO POLICY                                                                 N.
                     NUIVHIER AMR-66147,INDIAN:HARBOR INSURANCE COMPANY,QBE SPECIALTY
                         INSURANCE COMPANY,STEADFAST INSURANCE COMPANY,GENERAL                                                                       00
                                                                                                                                                     .•
                          SECURITY INDEMNITY COMPANY OF ARIZONA,UNITED SPECIALTY                                                                      a)
                          INSURANCE COMPANY,LEXINGTON INSURANCE COMPANY,SAFETY
                       SPECIALTY INSURANCE COMPANY,HDJ GLOBAL SPECIALTY SE,AND OLD
                                      REPUBLIC UNION INSURANCE COMPANY

                                                                                                                                                         •.
                                      Filed                                             DEPUTY CLERK
                                                                                                                                                     0
                                                            PETITION FOR DAMAGES


                                  NOW INTO COURT, through undersigned counsel, comes Plaintiff 1025 CANAL

                     STREET, LLC ("1025 Canal"), a domestic limited liability company authorized to do business
                                                                                                                                                          C1J
                     in Louisiana with its principal place of business in Metairie, Louisiana. 1025 Canal respectfully
                                                                                                                                                         LL
                     represents upon information and belief as follows:
                                                                                                                                                         (1_


                                                                                                                                                         24th JDC Civil
                                                                     VENUE


                             1.       Venue in this Court is proper pursuant to Louisiana Code of Civil Procedure § 76.1

                     because the insurance policy at issue was issued to 1025 Canal at its principal place of business

                     in Metairie, Louisiana.




                                                                                                                          Exhibit 1
                  Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 2 of 15
From: Harold Weiser         Fax: 18887781541     To:                     Fax: (504) 364-3780     Page: 4 of 17   1011212020 2:25 PM




                                                                PARTIES


                      2.     Plaintiff herein is 1025 Canal Street, LLC, a domestic limited liability company

                           organized in the State of Louisiana authorized to do and doing business in the State of

                           Louisiana, with its principal place of business in Metairie, Louisiana, located in Jefferson

                           Parish, Louisiana.

                      3.       Made defendants herein are the following (all defendants are collectively referred to

                as "Underwriters"):

                               a. Certain Underwriters at Lloyd's, London subscribing to policy number AMR-

                                    66147, composed of separate syndicates in turn comprised of corporations and/or

                                    individuals operating in the marketplace known as Lloyd's of London, who are

                                    citizens of various foreign nations and/or U.S. states, and are authorized to

                                    conduct insurance business in the state of Louisiana and within the jurisdiction of

                                    this Honorable Court.

                               b. Indian Harbor insurance Company, a North Dakota insurance company with its

                                    principal place ofbusiness at 70 Seaview Avenue, Stamford Connecticut 06902.

                               c. QBE Specialty Insurance Company, a North Dakota insurance company with its

                                    principal place of business located at 88 Pine Street, 16th Floor, Wall Street Plaza,

                                    New York, New York 10005.




                                                                     2
                    Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 3 of 15
rruo,; rtnruiU weisei   Fitt; 1000T701041     TU;                    NIA; (UO4)004.0700    roue; O Ut IT   1011ZIZOLO Z:ZU rM




                           d. Steadfast Insurance Company, a Delaware insurance company with its principal

                                 place of business located at 1299 Zurich Way, Schaumburg, Illinois 60196.

                           e. General Security Indemnity Company of Arizona, an Arizona insurance company

                                 with its principal place of business located 199 Water Street, Suite 2100, New

                                 York, New York 10038.

                           f. United Specialty Insurance Company, a Delaware insurance company with its

                                 principal place of business located 1900 L. Don Dodson Drive, Bedford, Texas

                                76021.

                           g. Lexington Insurance Company, a Delaware insurance company with its principal

                                place of business located at 99 High Street, 23rd Floor, Boston, Massachusetts

                                02110.

                           h. Safety Specialty Insurance Company, a Missouri insurance company with its

                                principal place of business located at 1832 Schuetz Road, St. Louis, MO 63146.

                           i. HDI Global Specialty SE, a foreign insurance company with its principal place of

                                business located at Roderbruchstrasse 26, 30655 Hannover, Germany, authorized

                                to do and doing business under the laws of the State of Louisiana and within the

                                jurisdiction of this Honorable Court.

                          j. Old Republic Union Insurance Company, an Illinois insurance company with its

                                principal place of business located at 307 North Michigan Avenue, Chicago,

                                Illinois 60601.

                                                          THE POLICY

                                                                 3
                      Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 4 of 15
From: Harold Weiser        Fax: 18887781541    To:                    Fax: (504) 364-3780     Page: 6 of 17   1011212020 2:25 PM




                      4,      1025 Canal is and was, at all relevant times, the owner of a building located at .1019-

                1025 Canal Street in the City of New Orleans (collectively referred to as the "Property"). The

               Property is a three story, load bearing brick and timber structure constructed during the late 19th

               century. It is located adjacent to the partially constructed Hard Rock Hotel located at 1031 Canal

              ("1031 Canal").

                      5.      Underwriters issued to 1025 Canal, as one of multiple named insureds on the Policy,

               at its principal place of business, commercial property insurance coverage for all risks of direct

               physical loss or damage to insured property located at 1019-1025 Canal Street, unless

               specifically excluded.

                      6.      This insurance was issued on a quota share basis, with each insurer assuming a

               percentage of the total risk insured and, although written as a single policy, is identifiable by

               each of the following Policy Numbers, depending on which of the Underwriters is referenced:

               AMR-66147, AMP7536133-00, MSP-27731, CPP11062488 00, 10T029659-11447-

               19-00, USI-24637 00, LEX 014714048 00, SSI-15945----00, HAN 22026-00, and

               ORAMPRO06951-00 (collectively referred to as the "Policy").

                      7.      The Policy was in effect from March 24, 2019 to March 24, 2020. A copy of the

               Policy is attached hereto as Exhibit A.

                      8.      The Policy's coverage is subject to a limit of $208,045,000 and provides coverage on

               an Actual Cash Value or Repair or Replacement Cost Value basis, depending on the election of

               the insured.




                                                                  4
                       Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 5 of 15
rwito; rimuiu weises           ra.n; 1000T/01041   TU;                  rttA; (0ow) 004,3700   rttue; I   Ut IT   10/.1.2/ZOZO Z;ZO rM




                       9.         The Policy provides coverage for "all risks of direct physical loss or damage to

                 Covered Property, except as excluded."

                       10.        The Policy also contains Law and Ordinance coverage, providing coverage for

                 damages in the event of direct physical loss and resulting "in the enforcement of any law,

                 ordinance, governmental directive or standard in effect at the time of loss or damage regulating

                 the construction, repair or use and occupancy of the property."

                                                               THE LOSS


                        1 1.      On October 12, 2019, the top ten stories of the eighteen story 1031 Canal building

                 suddenly collapsed while under construction. The collapse caused the death of three individuals

                 and injured countless others.

                       12.        The collapse occurred on the Canal and North Rampart sides of the building, with

                 rubble and debris falling throughout the area. Also damaged during the collapse were two tower

                 cranes being used to construct 1031 Canal. Though the two cranes were not completely

                 comprised, they were significantly deformed and posed a significant threat to people and

                 property not already damages.


                                                                                                                                         liviC
                        1 3.      In order to secure the two cranes, the City of New Orleans and State of Louisiana

                 ordered that the cranes be removed through the use of explosive demolition. Governor John Bel
                                                                                                                                         CD3


                Edwards issued a proclamation on October 18, 2019 declaring a state of emergency and ordering
                                                                                                                                         24th




                 that the cranes be brought down immediately.




                                                                    5
                   Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 6 of 15
rIUM: ti Qlulu wake,         Nut:10007701041    70;                      (004)004.0700        raw:: 0   ur IT   101.1.212020 Z:Z.0 TM




                                                                                                                                        mum




                                                                                                                                        MEM

                                                                                                                                        Inum00




                                                                                                                                        =ME



                                                                                                                                              T-1
                       14.      Pursuant to the order, the tower cranes were successfully demolished with explosives
                                                                                                                                              ti
                on October 20, 2019.                                                                                                             ••

                                                                                                                                                 H
                       15.      As a result of the force and vibration associated with the 1031 collapse and initial                             w
                                                                                                                                                 ••

                crane implosion efforts, the Property suffered direct physical loss and related property damage,                             .1-

                                                                                                                                             00
                including, but not limited to, cracking within the Property (the "Loss").
                                                                                                                                             0
                                                                                                                                             I-1
                       16.      With the cranes gone, the owner of the 1031 Canal project, the City of New Orleans,                           co

                                                                                                                                                 CU
                and the State of Louisiana developed a plan to safely secure and demolish the collapsed 1031                                     rKt


                Canal structure, which was approved by the court on May 4, 2020. A copy of the court's order is
                                                                                                                                              In
                attached hereto as Exhibit B.
                                                                                                                                                 T-1
                       17.      On May 5, 2020, in association with the demolition plan, the Fire Chief for the City
                                                                                                                                             0

                of New Orleans issued an emergency order also requiring demolition of the surrounding                                        0

                buildings within the "Red Zone," among those being the Property, which would be unavoidably

                damaged during the process of demolishing the structure at 1031 Canal. A copy of that

                emergency order is attached hereto as Exhibit C.                                                                              •r-
                                                                                                                                               LL

                       18.      Demolition of the Property began on or around May 15, 2020 and was completed on
                                                                                                                                                 U_
                or around the first week of June 2020.

                                                                                                                                                 CDJ Civil
                                                             THE CLAIM


                       19.      1025 Canal timely notified Underwriters of the Loss and the subsequent requirement
                                                                                                                                                 24th




                to demolish the Property.




                                                                   6
                        Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 7 of 15
ng ull.: rim URI   Welsai         MU; 10007701041      TU.                   run; (004).304-0700   raue; a   Lir 17   10/11/1.020 Z.20 YIN




                            20.      On February 25, 2020, 1025 Canal formally submitted a claim to Underwriters for the

                      full amount of the Loss, seeking coverage for damage at 1019-1025 Canal Street under the

                      Policy's general coverage grant for property damage as well as compensation under the Policy's

                      Ordinance of Law Coverage (the "Claim").

                                              UNDERWRITERS
                                                         'INVESTIGATION OF THE CLAIM

                            21.      Underwriters retained Sedgwick Claims Management Services ("Sedgwick") to

                      adjust the Loss, who then contracted with Leonard C. Quick & Associates, Inc. ("Quick") to

                      prepare a structural damage evaluation for the Loss.

                            22.      Quick's report, issued April 7, 2020, stated that the Property suffered damage

                      including "cracks and separations through the interior finishes, structural walls, and floating

                      concrete/slab floor." A copy of Quick's report is attached hereto as Exhibit D.

                            23.      1025 Canal also secured its own engineer, Walter F. Zehner, III, P.E., to investigate

                      and assess the property damage to the Property.

                            24.      Like Quick, Mr. Zehner concluded that there were a number of cracks in the building

                      that may have resulted from the collapse at 1031 Canal. A copy of a letter Mr. Zehner prepared

                      after examining the Property is attached hereto as Exhibit E.

                            25.      Underwriters has made no attempt to discuss the discrepancies in the damage

                      estimates with Mr. Zehner or 1025 Canal,

                                                               'DENIAL OF THE CLAIM
                                                    UNDERWRITERS




                                                                         7
                             Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 8 of 15
PI um;   nal ulu   WelStli         Pall: 1000770104.1      TU:               PHA:(,ou) J04,1700    rituu; 10 of 11   101'12/2020 Z.ZZ rM




                             26.       Despite Mr. Zehner's report and information from 1025 Canal which directly

                      conflicted with the conclusions of Quick's report, Sedgwick, on behalf of Underwriters,

                      officially denied the Claim by letter dated August 4, 2020.

                             27.       To date, Underwriters has made no payment to 1025 Canal for the Loss.

                             28.       Underwriters are in breach of the contractual obligations owed to 1025 Canal under

                      the Policy and owe 1025 Canal compensation for the full value of the Claim, as well as all

                      consequential damages resulting from Underwriters' extensive and unreasonable delay in paying

                      this Claim.

                                                                   'BAD FAITH ADJUSTING
                                                        UNDERWRITERS


                             29.       Throughout the claims process, 1025 Canal attempted to work with Underwriters to

                      provide evidence of direct physical damage at the Property as a result of the 1031 Canal collapse.

                             30.       1025 Canal further retained the services of Mr. Zehner to assess damage to the

                      Property and provide Underwriters with his professional opinion.

                             31.       Despite receiving Mr. Zehner's opinion dated May 29, 2020, the assertions

                      supporting coverage in Quick's report, and independently reviewing the damage to the Property


                                                                                                                                           24th JDC Civil
                      during a site visit, Underwriters arbitrarily and capriciously denied coverage to 1025 Canal for

                      the total value of the Claim on the basis that the Property did not suffer physical damage.

                             32.       Underwriters further ignored and misapplied the plain language of the Policy which

                      provides coverage for risks of direct physical loss unless expressly excluded and for damages




                                                                         8
                       Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 9 of 15
rum.. 111-11U1LI vveiser         rtuv.1000770.1.04.1.   TU:                   rux;(009 .)04-3700      rage: .11   ut IT   10/.11/201.0 Z:10 PM




                    arising out of the "enforcement of any law, ordinance, governmental directive or

                    standard...regulating the construction, repair or use and occupancy of the property."

                           33.       Underwriters' denial is the latest in a series of denials issued to named insureds under

                    the Policy, evidencing a scheme and intent to avoid payment for losses of significant value that

                    are clearly covered under the Policy in an effort to maintain profits and reserves.

                           34.       Underwriters has acted        arbitrarily, capriciously, unjustifiably, vexatiously,

                    unreasonably, and without probable case in failing to pay amounts owed under the Policy

                    promptly; in failing to properly investigate the claims, in unreasonably delaying adjustment of

                   the claims; in misrepresenting pertinent facts or insurance policy provisions relating to coverages

                    at issue; and in other acts and omissions to be shown at trial, all in violation of the Policy and

                   Louisiana law,including La. R.S. § 22:1892 and La R.S. § 22:1973.

                                                        COUNT 1 — DECLARATORY RELIEF

                           35.      The allegations of paragraph 1-34 are incorporated and realleged as if fully set forth

                   herein.

                           36.       An actual and justiciable controversy exists between 1025 Canal and the

                   Underwriters regarding the terms and conditions of coverage and payment under the Policy and

                   the proper adjustment of the Claim.

                           37.      This controversy is ripe and of sufficient immediacy to justify the issuance of a

                   declaratory judgment.




                                                                          9
                 Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 10 of 15
From: Harold Weiser         Fax: 18887781541    To:                     Fax: (504) 364-3780    Pa-ge:- 12. ot   10/1212020"2":25 PM




                      38,      1025 Canal is entitled to an order from this Court declaring the rights and obligations

               of the parties, including but not limited to a declaration that 1025 Canal is an insured under the

               Policy and is entitled to full payment by Underwriters of the full amount of the Claim submitted.

                                               COUNT 2 — BREACH. OF CONTRACT

                      39,      The allegations of paragraph 1-38 are incorporated and realleged as if fully set forth

               herein.

                      40       1025 Canal timely submitted its Claim for the aforementioned Loss to Underwriters

               and has fulfilled all other pertinent terms and conditions under the Policy.

                      41.      Underwriters has failed to comply with its obligations under the Policy and, as such,

               are in breach of the terms of the Policy.

                      42.      As a direct result of Underwriters' breach of the Policy, 1025 Canal has been

               damaged and continues to suffer significant damages.

                      43.      1025 Canal is entitled to an award of the full value of the Claim, all other

               compensatory damages, attorneys' fees, pre- and post- judgment interest, and other relief as this

               Court may deem just and proper.

                                                      COUNT 3 — BAD FAITH

                      44.      The allegations of paragraph 1-43 are incorporated and realleged as if fully set forth

               herein.

                      45.      Underwriters' breach of the Policy under which 1025 Canal is an insured constitutes

               bad faith and, pursuant to Article 1997 of the Louisiana Civil Code, Underwriters is an obligor in

                                                                   10
                  Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 11 of 15
Plum; Haruki Weisn.         Fan: 15567751541    To:                      Fax: (504) 354-3760   Pawl: 13 ur 17   10(12(2020 2:25 PM




                                                                                                                                     mom.




                                                                                                                                     imme


                                                                                                                                     inn
                                                                                                                                     imumme



               bad faith and, accordingly, 1025 Canal is entitled to all damages, whether foreseeable or not, that                            Ls")


                are a direct result of the Insurer's failure to perform,including attorneys' fees,
                                                                                                                                          0
                                                                                                                                              H
                      46.      Pursuant to La. R.S. § 22:1892(A)(1), Underwriters was obligated to pay 1025 Canal                             w


                any amounts owed to 1025 Canal within thirty (30) days of receipt of proof of the loss and have
                                                                                                                                          00
               failed to do so.                                                                                                               ti
                                                                                                                                              H
                                                                                                                                              H
                      47.      As a result of such failure — which was arbitrary, capricious, unjustifiable, vexatious,                   00
                                                                                                                                              QJ
               unreasonable, and without probable case — Underwriters is liable for all amounts due under the
                                                                                                                                              U
               Policy, plus up to fifty percent(50%)of the amount found to be due to 1025 Canal, as well as all
                                                                                                                                               •.
                                                                                                                                              ln
               reasonable attorneys' fees and costs incurred in the prosecution of this action.                                               rsi
                                                                                                                                               •.

                      48.      Pursuant to La. R.S. § 22:1892(A), Underwriters owed 1025 Canal a duty of good

               faith and fair dealing, an affirmative duty to adjust 1025 Canal's claims fairly and promptly, and                         0
                                                                                                                                          (NJ
                                                                                                                                              cNJ
                a duty to make a reasonable effort to settle claims with 1025 Canal. Because Underwriters
                                                                                                                                          0
                breached these duties, it is liable to 1025 Canal for all damages as a result of the breaches,                             •.
                                                                                                                                          0
                                                                                                                                          (I)
                including, but not limited to, those specified in La. R.S. § 22:1973(C),                                                  r-
                                                                                                                                              11-

                      49.      Pursuant to La. R..S. § 22:1973(B), Underwriters breached its duty of good faith and                            X
                                                                                                                                              LL
               fair dealing to 1025 Canal and its affirmative duty to adjust claims fairly and promptly when they

               failed to pay 1025 Canal within sixty (60) days of receipt of satisfactory proof of the loss,                                  CDJ Civil

                      50.      Moreover, such failure was arbitrary, capricious, unjustifiable, vexatious,
                                                                                                                                              24th



               unreasonable, and without probable case.




                                                                   -11
                         Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 12 of 15
F1 01I1; 11211010 VIIVISCI          MIA: 10007701041                             Fox; (004) J04-0700     rt.y..; 14 Of 17   1011/1/040   z;zu FM




                             51.       Underwriters further breached its duty of good faith and fair dealing to 1025 Canal

                      and its affirmative duty to adjust claims fairly and promptly by misrepresenting and/or arbitrarily

                      denying coverage for 1025 Canal's claim.

                             52.       As a result, Underwriters is liable for penalties in the amount of two times the

                     damages sustained by 1025 Canal, among other damages.

                             53.     In the alternative, if this Court determines that any of the items described in the

                      preceding paragraphs are not "special damages" under the meaning of La. R.S. § 22:1973(C),

                      1025 Canal seeks to recover for those items as consequential damages, pursuant to Article 1997

                     of the Louisiana Civil Code.

                                                          ATTORNEYS
                                                                  'FEES AND COSTS

                             54.     In addition to a judgment representing the total value of the Claim, all damages and

                     penalties identified previously herein, and all statutory penalties and costs allowed by law, 1025

                     Canal is entitled to recover all attorneys' fees and costs under the terms of the Policy and/or

                     Louisiana law, costs incurred to file suit and pursue amounts owed from Underwriters, and any

                     and all other costs incurred by 1025 Canal as a result of the acts or omissions to be shown in this


                                                                                                                                                   24th JDC Civil
                     matter.


                                                                    JURY DEMAND

                                   1025 Canal demands a trial by jury of this matter for all issues so triable.




                                                                            12
                        Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 13 of 15
rf 0111: 11/11WU   weiste      Fax; 10001701341    TU;                      Pax;(309 004.3700       retie; la   Ur IT   10/12./Z0LO Z;Zr, PM




                              WHEREFORE, Plaintiff, 1025 Canal, LLC prays that its Petition for Damages be

                      deemed good and sufficient and that after due proceedings there be Judgment in its favor and

                      against Underwriters, either collectively or individually, as deemed appropriate by this Court, for

                      damages, penalties, and attorneys' fees in a sum that is reasonable and appropriate, together with

                      legal interest from date ofjudicial demand until paid, for all costs of these proceedings and for

                      all other general, legal and equitable relied as the nature ofthis case permits.



                                                                              Respectfully submitted,


                                                                                4afiAra E
                                                                                )
                                                                              Harold E. Weiser III(LA Bar #32762)
                                                                              Weiser Law Firm,LLC
                                                                              3801 Canal Street Suite 205
                                                                              New Orleans, LA 70119
                                                                              Phone: 504-358-2273
                                                                              Fax: 888-778-1541
                                                                              legal@weiser-law-firm.com
                                                                              Counselfor Plaintiff


                      PLEASE SERVE THE FOLLOWING DEFENDANTS:


                            I. CERTAIN UNDERWRITERS AT LLOYD'S,LONDON
                               via Long Arm Statute
                               ThrOugh its Registered Agent
                               Mendes and Mount
                               750 Seventh Avenue
                               New York, NY 10019-6829

                            2. INDIAN HARBOR INSURANCE COMPANY via Long Arm Statute

                                                                       13
                     Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 14 of 15
rium; TIMUIU   WIzt5U1       ran; 1000TT0I04.1   TU;                   MIA; (004) J04•J700   rage: .10 Uf IT   101141202.0 Z;ZU   rm




                            Through its Registered Agent
                            Sarah Mims, General Counsel
                            Indian Harbor insurance Company
                            505 Eagleview Boulevard, Suite 100
                            Exton, PA 19341-1120

                         3. QI3E Specialty Insurance Company
                            Through the Louisiana Secretary of State
                            8585 Archives Avenue
                            Baton Rouge,LA 70809

                         4. STEADFAST INSURANCE COMPANY via Long Arm Statute
                            Through its Registered Agent
                            General Counsel, Law Department
                            Steadfast Insurance Company
                            1299 Zurich Way
                            Schaumburg,IL 60196

                         5. GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA via Long Arm
                            Statute
                            Through its Registered Agent
                            General Security Company of Arizona
                            One Seaport Plaza
                            199 Water Street
                            New York,NY 10038-3526
                            Attn: Henry Klecan, CEO

                         6. UNTIED SPECIALTY INSURANCE COMPANY via Long Arm Statute
                            Through its Registered Agent

                            United Specialty Insurance Company
                            1900 L. Dodson Drive
                            Bedford, TX 76021
                            Attn: Terry Ledbetter

                         7. LEXINGTON INSURANCE COMPANY via Long Arm Statute
                            Through its Registered Agent
                            Lexington Insurance Company
                            99 High Street
                            Boston, MA 02110
                            Attn: Division Executive, Commercial Property

                                                                  14
                        Case 2:20-cv-03312-NJB-DPC Document 1-1 Filed 12/04/20 Page 15 of 15
Pr urn: titu ulu   Weiser       M..10007701041.   TV.             Fen   (004) 004.0700   rdyo; 17   of 17   10111/Z0/0 1:20 PM




                            8. SAFETY SPECIALTY INSURANCE COMPANY via Long Arm Statute
                               Office of General Counsel
                               Safety National Insurance Company
                               1832 Schuetz Road
                               St. Louis, MO 63146

                            9. HDI GLOBAL SPECIALTY SE via Long Arm Statute
                               Through its Registered Agent
                                    Global Specialty SE
                               do Drinker Biddle & Reath LLP
                               1 17 Avenue of the America,41st Floor
                               New York, NY 10036-2714
                               Attn: Ms. Andrea Best

                            10. OLD REPUBLIC UNION INSURANCE COMPANY via Long Ann Statute
                                Old Republic Specialty Insurance Underwriters, Inc.
                                o/o Office of General Counsel
                                307 North Michigan Avenue
                                Chicago, IL 60601




                                                             15
